1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                              ***

9     CHRISTOPHER ADAM DOLLAR,                          Case No. 2:13-cv-01952-JCM-GWF
10                                    Petitioner,                     ORDER
            v.
11
      GREGORY SMITH, et al.,
12
                                  Respondents.
13

14         This counseled petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 is

15   before the court on motions for extension of time by both parties. Good cause

16   appearing,

17         IT IS ORDERED that petitioner’s second, fourth, and sixth motions for extension

18   of time to file a reply to the answer (ECF Nos. 46, 48, and 53) are all GRANTED nunc

19   pro tunc.

20         IT IS FURTHER ORDERED that respondents’ motion for extension of time to

21   respond to petitioner’s motion for a Martinez v. Ryan hearing (ECF No. 57) is

22   GRANTED. Respondents shall file their response on or before December 10, 2018.

23
                  October
           DATED: 12      15,2018.
                     October  2018.
24

25
                                                         JAMES C. MAHAN
26                                                       UNITED STATES DISTRICT JUDGE
27

28
                                                    1
